                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO



RAYVELL VANN,

               Movant,

vs.                                                           No. CV 19-00421 PJK/KBM
                                                              No. CR 12-00966 PJK

UNITED STATES OF AMERICA,

               Respondent.


                        MEMORANDUM OPINION AND ORDER
                     DISMISSING MOVANT’S THIRD § 2255 MOTION

       THIS MATTER is before the court on the handwritten letter filed by Movant Rayvell

Vann on May 1, 2019 (Civil ECF No. 1; Criminal ECF No. 305), which the court construes as a

motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255.

       After a jury trial, Movant Rayvell Vann was convicted of two counts of possession of a

controlled substance with intent to distribute. See Judgment (Criminal ECF No. 227). The

Tenth Circuit affirmed after considering his challenges to the convictions and sentence. United

States v. Vann, 776 F.3d 746 (10th Cir. 2015). After his conviction became final, Movant Vann

filed a 28 U.S.C. § 2255 motion to vacate or set aside his sentence on the theory that his trial

counsel rendered ineffective assistance. See Motion to Vacate, Vann v. United States, No. 1:16-

cv-01204-PJK-KRS, ECF No. 2. This court denied that motion. See Amended Order, Vann v.

United States, No. 1:16-cv-01204-PJK-KRS, 2017 WL 4792213 (D.N.M. Oct. 24, 2017) (ECF

No. 20). Mr. Vann then sought a certificate of appealability from the Tenth Circuit, but the
Tenth Circuit denied his request and dismissed his appeal. United States v. Vann, 715 F. App’x

865 (10th Cir. 2018).

       Proceeding pro se, Movant Vann filed a second § 2255 motion on January 25, 2019,

challenging his sentence and claiming his due process rights were violated. Vann v. United

States, No. 1:19-cv-00074-PJK-GJF (ECF No. 1). This court dismissed Movant Vann’s motion

for lack of jurisdiction because it was a second § 2255 motion filed without the required

authorization from the Tenth Circuit. See Order Dismissing Movant’s Second § 2255 Motion,

Vann v. United States, No. 1:19-cv-00074-PJK-GJF (Feb. 13, 2019) (ECF No. 3).

       On May 1, 2019, the Court received a handwritten letter from Mr. Vann. (Civil ECF No.

1; Criminal ECF No. 305). In it, Movant Vann argued that the enhanced penalty for a prior drug

conviction, 21 U.S.C. § 851, was improper because his civil rights had since been fully restored.

(Civil ECF No. 1 at 1-2; Criminal ECF No. 305 at 1-2). The relief Movant Vann seeks is thus a

correction of his sentence, and the court will construe the handwritten letter as a successive

§ 2255 motion. See, e.g., Peach v. United States, 468 F.3d 1269, 1270–71 (10th Cir. 2006).

       Section 2255 provides that a second or successive motion must be certified in accordance

with § 2244 by a panel of a court of appeals to contain: (1) newly discovered evidence that

would be sufficient to establish by clear and convincing evidence that no reasonable factfinder

would have found the movant guilty of the offense; or (2) a new rule of constitutional law that

was previously unavailable and was made retroactive to cases on collateral review by the

Supreme Court. 28 U.S.C. § 2255(h). Section 2244 requires that, before a second or successive

application is filed in the district court, the applicant shall move the appropriate court of appeals

for an order authorizing the district court to consider the application. 28 U.S.C. § 2244(b)(3)(A).

Until a movant receives the required authorization from the Tenth Circuit, this court is without



                                                  2
jurisdiction to entertain the motion and it must be dismissed. Burton v. Stewart, 549 U.S. 147,

153 (2007) (per curiam); see also United States v. Springer, 875 F.3d 968, 972-73 (10th Cir.

2017).

          Movant Vann has filed his § 2255 motion without authorization from a court of appeals

as required by § 2244(b)(3)(A). This court lacks jurisdiction to consider his motion absent the

requisite authorization. When a second or successive § 2255 motion is filed in the district court

without the required authorization from a court of appeals, the district court may dismiss or may

transfer the matter to the court of appeals if it determines it is in the interest of justice to do so

under 28 U.S.C. § 1631. See In re Cline, 531 F.3d 1249, 1252 (10th Cir. 2008). Applying Cline,

the court determines it is not in the interests of justice, declines to transfer, and will dismiss this

matter for lack of jurisdiction. The court also determines, sua sponte under Rule 11(a) of the

Rules Governing Section 2255 Cases, that Movant Vann has failed to make a substantial

showing that he has been denied a constitutional right. Accordingly, the court will deny a

certificate of appealability. See 28 U.S.C. § 2253(c)(2).

          NOW, THEREFORE, IT IS ORDERED that Movant Rayvell Vann’s third motion to

vacate, set aside, or correct sentence filed May 1, 2019 (Civil ECF No. 1; Criminal ECF No.

305) is dismissed without prejudice for lack of jurisdiction and a certificate of appealability is

denied.

          DATED this 15th day of May 2019, at Santa Fe, New Mexico.

                                                /s/ Paul Kelly, Jr.
                                                United States Circuit Judge
                                                Sitting by Designation




                                                    3
